DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a parameter identifying component” in claim 10; and “a query component” in claims 11 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulton et al. ("Simulation of left ventricular dynamics using a low-order mathematical model," Cardiovascular engineering and technology 8.4 (2017): 480-494) in view of Lo (US 2013/0304683) and Moosavi et al. ("Efficient construction of local parametric reduced order models using machine learning techniques," arXiv preprint arXiv:1511.02909 (2015)).
Regarding claim 1, Moulton teaches/suggests: A computer-implemented method, comprising: 
identifying, by a system operatively coupled to a processor (Moulton §Results ¶1: “The nonlinear FE model required 5.6 h to solve and the current model required 4 s to reach an equilibrium solution on a Dell Latitude E6420 Intel Core i5-2520 M with 2.5 Ghz processor with 4 GB RAM.”), a plurality of parameters of a model of a plurality of entities (Moulton §Introduction ¶2: “One general class of models is based on geometrically detailed representations of cardiac anatomy, mechanics, electrophysiology and cardiac-circulatory system interactions. Typically, these models are analyzed using the finite element method, which uses a large number of degrees of freedom to represent cardiac deformation and other variables of interest. Such models have been used to estimate active and passive cardiac muscle parameters.”); 
generating, by the system, a model of an entity based on collected data of an operation of the entity (Moulton §Echocardiography Image Acquisition and Establishment of the Reference Configuration), wherein the model of the entity comprises a subset of the plurality of parameters (Moulton §Introduction ¶3: “Faster computational models for LV mechanics can be developed by restricting the number of degrees of freedom used to describe LV deformation. In this class of models, referred to here as ‘‘low-order,’’ the shape of the LV is represented approximately by a limited family of shapes, which can be specified by a small number of parameters;” Fig. 1: “Coordinates and variables used to describe the geometry and deformation of the left ventricle (LV);” Table 1: parameters/variables of the model); and 
a first result from the model of the plurality of entities and a second result from the model of the entity having a relationship that satisfies a defined criterion, given same values used for the subset of the plurality of parameters (Moulton Abstract: “When static loading of the passive LV is assumed, this approach yields displacement and stress fields that closely match results from a standard finite-element approach;” §Discussion ¶4: “In the case of passive expansion of a pressurized spheroid, close agreement was found between the low-order model and finite element simulations with many degrees of freedom.”).
Moulton further teaches/suggests information from the model of the plurality of entities corresponding to the subset of the plurality of parameters (Moulton §Introduction ¶1: “The pumping function of the left ventricle (LV) depends not only on the active contractile force generated in its myocardial wall, but also on the size and shape of the LV, the thickness and passive mechanical properties of the wall, and the interaction of the LV with other parts of the circulatory system.”). Moulton does not teach/suggest:
transforming, by the system, the model of the entity based on information from the model of the plurality of entities corresponding to the subset of the plurality of parameters.
Lo, however, teaches/suggests transforming the model of the entity (Lo [0002]: “The ANNs (artificial neural networks) are based on a low-order model of biological neural networks and have applications in a large number of fields such as computer vision, signal processing, financial engineering, telecommunication, data clustering, and data mining;” [0026]: “All these equivalents and the LOM can be transformed into one another by affine functions and their inverses.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the low-order model of Moulton to be transformed as taught/suggested by Lo for artificial neural networks. As such, Moulton as modified by Lo teaches/suggests:
transforming, by the system, the model of the entity based on information from the model of the plurality of entities corresponding to the subset of the plurality of parameters (Moulton §Introduction ¶1: “The pumping function of the left ventricle (LV) depends not only on the active contractile force generated in its myocardial wall, but also on the size and shape of the LV, the thickness and passive mechanical properties of the wall, and the interaction of the LV with other parts of the circulatory system;” Lo [0026]: “All these equivalents and the LOM can be transformed into one another by affine functions and their inverses.”).

Lo is silent regarding:
wherein the transforming the model of the entity results in a first result from the model of the plurality of entities and a second result from the model of the entity having a relationship that satisfies a defined criterion.
Moosavi, however, teaches/suggests:
wherein the transforming the model of the entity results in a first result from the model of the plurality of entities and a second result from the model of the entity having a relationship that satisfies a defined criterion (Moosavi §4.2 ¶3: “The training process of ANN adjusts the weights wi,j in order to reproduce the desired outputs when fed the given inputs. The training process via the back propagation algorithm [75] uses a gradient descent method to modify weights and thresholds such that the error between the desired output and the output signal of the network is minimized [32].”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the transformation of Moulton as modified by Lo such that the error is minimized as taught/suggested by Moosavi to closely match the results.

Regarding claim 2, Moulton as modified by Lo and Moosavi teaches/suggests: The computer-implemented method of claim 1, further comprising: 
segmenting, by the system, an image of the entity into a plurality of segments of the entity based on analysis of the image, wherein ones of the plurality of segments comprise physical characteristics of the plurality of segments (Moulton Fig. 1: “Coordinates and variables used to describe the geometry and deformation of the left ventricle (LV);” Table 1: parameters/variables of the model [The claimed segmenting is an inherent and/or implicit feature of the parameters/variables of the model. In addition, such feature would have been well known to obtain the parameters/variables of the model (Official Notice).]); and 
determining, by the system, a result of the model of the entity based on the physical characteristics being used as values for the subset of the plurality of parameters (Moulton Fig. 5: examples of model results).

Regarding claim 3, Moulton as modified by Lo and Moosavi teaches/suggests: The computer-implemented method of claim 1, wherein the defined criterion corresponds to a level of similarity between the first result and the second result (Moulton Abstract: “When static loading of the passive LV is assumed, this approach yields displacement and stress fields that closely match results from a standard finite-element approach;” §Discussion ¶4: “In the case of passive expansion of a pressurized spheroid, close agreement was found between the low-order model and finite element simulations with many degrees of freedom;” Moosavi §4.2 ¶3: “The training process of ANN adjusts the weights wi,j in order to reproduce the desired outputs when fed the given inputs. The training process via the back propagation algorithm [75] uses a gradient descent method to modify weights and thresholds such that the error between the desired output and the output signal of the network is minimized [32].”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 6, Moulton as modified by Lo and Moosavi teaches/suggests: The computer-implemented method of claim 2, wherein the image of the entity is a medical image, and wherein the entity is a part of a biological system of a biological entity (Moulton Fig. 1: “Coordinates and variables used to describe the geometry and deformation of the left ventricle (LV).”).

Regarding claim 7, Moulton as modified by Lo and Moosavi teaches/suggests: The computer-implemented method of claim 1, wherein the model of the entity is a low-order model (Moulton §Introduction ¶3: “In this class of models, referred to here as ‘‘low-order,’’ the shape of the LV is represented approximately by a limited family of shapes, which can be specified by a small number of parameters.”), and wherein the model of the plurality of entities is a finite element model (Moulton §Introduction ¶2: “One general class of models is based on geometrically detailed representations of cardiac anatomy, mechanics, electrophysiology and cardiac-circulatory system interactions. Typically, these models are analyzed using the finite element method.”).

Regarding claim 8, Moulton as modified by Lo and Moosavi teaches/suggests: The computer-implemented method of claim 1, wherein the transforming the model of the entity comprises: 
mapping, by the system, ones of the plurality of parameters of the model of the plurality of entities to the subset of the plurality of parameters (Moosavi §1 ¶8: “Specifically, consider the reduced order model of dimension k constructed using the high-fidelity solution computed with parameter value μ. Let ε be the error of this reduced model when approximating the full solution at parameter configuration μ0. We use a GP or ANN approach to model the mapping { μ0, μ, k} → log(ε).”); and 
employing, by the system, congruency training to modify the model of the entity based on the mapped ones of the plurality of parameters (Moosavi §4.2 ¶3: “The training process of ANN adjusts the weights wi,j in order to reproduce the desired outputs when fed the given inputs. The training process via the back propagation algorithm [75] uses a gradient descent method to modify weights and thresholds such that the error between the desired output and the output signal of the network is minimized [32].”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 9, Moulton as modified by Lo and Moosavi teaches/suggests: The computer-implemented method of claim 1, further comprising transforming, by the system, the model of the plurality of entities based on the transformed model of the entity (Lo [0026]: “All these equivalents and the LOM can be transformed into one another by affine functions and their inverses;” Moosavi §4.2 ¶3: “The training process of ANN adjusts the weights wi,j in order to reproduce the desired outputs when fed the given inputs. The training process via the back propagation algorithm [75] uses a gradient descent method to modify weights and thresholds such that the error between the desired output and the output signal of the network is minimized [32].”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claims 10-12 and 15-18 recite limitations similar in scope to those of claims 1-3 and 6-9, respectively, and is/are rejected for the same reason(s). Moulton as modified by Lo and Moosavi further teaches/suggests a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory (Moulton §Results ¶1: “The nonlinear FE model required 5.6 h to solve and the current model required 4 s to reach an equilibrium solution on a Dell Latitude E6420 Intel Core i5-2520 M with 2.5 Ghz processor with 4 GB RAM.”).

Claims 19 and 20 recite limitations similar in scope to those of claims 1 and 2, respectively, and is/are rejected for the same reason(s). Moulton as modified by Lo and Moosavi further teaches/suggests the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Moulton §Results ¶1: “The nonlinear FE model required 5.6 h to solve and the current model required 4 s to reach an equilibrium solution on a Dell Latitude E6420 Intel Core i5-2520 M with 2.5 Ghz processor with 4 GB RAM.”).

Claims 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulton et al. ("Simulation of left ventricular dynamics using a low-order mathematical model," Cardiovascular engineering and technology 8.4 (2017): 480-494) in view of Lo (US 2013/0304683) and Moosavi et al. ("Efficient construction of local parametric reduced order models using machine learning techniques," arXiv preprint arXiv:1511.02909 (2015)) as applied to claims 1 and 10 above, and further in view of Ghose et al. (US 2019/0133537).
Regarding claim 4, Moulton as modified by Lo and Moosavi teaches/suggests: The computer-implemented method of claim 1, wherein the subset of the plurality of parameters correspond to physical characteristics of the entity (Moulton Fig. 1: “Coordinates and variables used to describe the geometry and deformation of the left ventricle (LV);” Table 1: parameters/variables of the model). Moulton as modified by Lo and Moosavi does not teach/suggest and are monitored by a wearable device, and wherein the method further comprises: 
selecting, by the system, values for the subset of the plurality of parameters not corresponding to the monitored physical characteristics; and 
determining, by the system, a result of the model of the entity based on the subset of the plurality of parameters, and the monitored portion of the subset, being used as values for the subset of the plurality of parameters.
Ghose, however, teaches/suggests monitored by a wearable device (Ghose [0031]: “It will be noted herein that the PPG signals are considered herein for the extraction of breathing patterns since PPG signals can be very effective in determining cardiac cycle due to their non-invasiveness and accurate results. PPG signals also contain information about the systolic/diastolic pressure difference in alternating current (AC) component thereof … The PPG sensor embodied in a wearable device such as a smartwatch facilitates in physiological monitoring in a non-obtrusive manner.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the model of Moulton as modified by Lo and Moosavi such that some parameters/variables of the model are obtained from a smartwatch of Ghose for physiological monitoring in a non-obtrusive manner. As such, Moulton as modified by Lo, Moosavi, and Ghose teaches/suggests:
selecting, by the system, values for the subset of the plurality of parameters not corresponding to the monitored physical characteristics (Moulton Fig. 1: “Coordinates and variables used to describe the geometry and deformation of the left ventricle (LV);” Table 1: parameters/variables of the model); and 
determining, by the system, a result of the model of the entity based on the subset of the plurality of parameters, and the monitored portion of the subset, being used as values for the subset of the plurality of parameters (Moulton Fig. 5: examples of model results; Ghose [0031]: “It will be noted herein that the PPG signals are considered herein for the extraction of breathing patterns since PPG signals can be very effective in determining cardiac cycle due to their non-invasiveness and accurate results. PPG signals also contain information about the systolic/diastolic pressure difference in alternating current (AC) component thereof.”).

Regarding claim 5, Moulton as modified by Lo, Moosavi, and Ghose teaches/suggests: The computer-implemented method of claim 4, wherein the monitored physical characteristics of the entity are physical characteristics of cardiac performance, and wherein the selected values are selected based on characteristics of the entity (Moulton Fig. 1: “Coordinates and variables used to describe the geometry and deformation of the left ventricle (LV);” Table 1: parameters/variables of the model).

Claims 13 and 14 recite limitations similar in scope to those of claims 4 and 5, respectively, and is/are rejected for the same reason(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2007/0014457 – image segmentation
US 2012/0226482 – finite element model
US 2020/0302096 – low-order linear model
US 2022/0059229 – medical data based on deep learning
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611